

Exhibit 10.5


SECOND AMENDMENT TO TERM LOAN AGREEMENT


THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (the “Amendment Agreement”) is made
as of March 15, 2010, by and among SUSQUEHANNA BANK, a Pennsylvania chartered
bank (the “Bank”), as lender and by PURE EARTH RECYCLING (NJ), INC.  (formerly
named MIDATLANTIC RECYCLING TECHNOLOGIES, INC.), a Delaware corporation with a
principal office at 3137 Chammings Court, Vineland, NJ 08360, and REZULTZ,
INCORPORATED,  a New Jersey corporation with a principal office at 3209 North
Mill Rd., Vineland, NJ 08360, with joint and several liability (each
individually a “Borrowers” or “Obligor” and, collectively, “Borrower” or
“Obligors”).


TERM LOAN AGREEMENT:  The Obligors entered into a Term Loan Agreement (the “Loan
Agreement”), dated November 12, 2008, in regard to the Term Loan (as defined
therein) in the principal amount of $8,000,000, with the Collateral (as defined
therein) and the Loan Documents (as defined therein), and a First Amendment to
Term Loan Agreement (the First Amendment to Term Loan Agreement”), dated as of
November 16, 2009.


MERGER:  As of December 31, 2009, PURE EARTH TREATMENT (NJ), INC.  executed and
filed a Certificate of Merger with the State of Delaware, merging into PURE
EARTH RECYCLING (NJ), INC., retaining the name PURE EARTH RECYCLING (NJ),
INC. As of that same date, it also executed and filed a Certificate of Merger
with the State of New Jersey to evidence the merger.  As of that same date, it
also executed and filed a filing with the State of Kentucky to evidence the
merger.


INTEREST RATE AND REPAYMENT CHANGES: In conjunction with this Amendment
Agreement, the Obligors have executed and delivered a Second Amendment to Term
Loan Note, dated as of even date herewith.


MODIFICATION FEE:  Upon signing this document, the Borrower will pay to the Bank
a non-refundable modification fee (the “Modification Fee”) in the amount of
$5,000.00.
 
CONTINUING EFFECT: All of the terms and conditions contained under the Loan
Documents shall continue to be fully effective, except to the extent that any of
them are expressly modified by this Amendment Agreement.


MISCELLANEOUS PROVISIONS.


A.           The inapplicability or unenforceability of any provision of this
Amendment Agreement shall not limit or impair the operation or validity of any
other provision of this Amendment Agreement.

 
- 1 -

--------------------------------------------------------------------------------

 


B.           The captions herein are for convenience and reference only and in
no way define, limit, or describe the scope or intent of this Amendment
Agreement or affect any of the terms or provisions hereof; and


C.           This Amendment Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New Jersey.


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
Agreement the day and year first above written.



       
BANK:
                 
SUSQUEHANNA BANK
                 
By:
/s/ Hugh J. Arbuthnot
  (SEAL)
       
Hugh J. Arbuthnot, Commercial Relationship Manager
                 
BORROWER:
     
Attest:
 
PURE EARTH RECYCLING (NJ), INC.  (formerly
named MIDATLANTIC RECYCLING
TECHNOLOGIES, INC.), a Delaware corporation
     
By:
/s/ Joseph Kotrosits
  (SEAL)
 
By:
/s/ Mark Alsentzer
  (SEAL)
Joseph Kotrosits, Secretary
 
Mark Alsentzer, President
     
Attest:
 
REZULTZ, INCORPORATED, a New Jersey
corporation
         
By:
/s/ Joseph Kotrosits
  (SEAL)
 
By:
/s/ Mark Alsentzer
  (SEAL)
Joseph Kotrosits, Secretary
 
Mark Alsentzer, President


 
- 2 -

--------------------------------------------------------------------------------

 